Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), is executed and entered into by
and between MDRNA, INC., a Delaware corporation (the “Company”), with offices at
3830 Monte Villa Parkway, Bothell, Washington 98021 and Barry Polisky, an
individual resident in the State of Colorado (the “Executive”), effective
January 2, 2009 (the “Effective Date”).

W I T N E S S E T H :

WHEREAS, the Company and the Executive wish to enter into this Agreement, which
shall set forth the Executive’s terms of employment as Chief Scientific Officer
of the Company,

NOW THEREFORE, in consideration of the mutual promises and agreements herein and
for other good and valuable consideration the receipt and sufficiency of which
are hereby mutually acknowledged, the Company and the Executive agree as
follows:

1. Application and Effectiveness of Agreements. As of the Effective Date, this
Agreement shall govern (i) the employment relationship between the Company and
the Executive and (ii) other matters as set forth herein.

2. Employment; Responsibilities and Authority; Definitions.

(a) Subject to the terms and conditions of this Agreement, the Company shall
employ the Executive as its Chief Scientific Officer during the Employment
Period (as defined in Section 3, below) and the Executive shall perform such
acts and duties and furnish such services to the Company and its Subsidiaries
(as defined below) as the Chief Executive Officer of the Company (the “CEO”)
shall from time to time direct.

(b) Subject to the terms and conditions of this Agreement, the Executive hereby
accepts such employment and agrees to devote his full time and continuous best
efforts to the duties provided for herein.

(c) For purposes of this Agreement: (1) the “Business of the Company” means the
description of the Company’s business as is described in Part I, Item 1 of the
Company’s most recent Annual Report on Form 10-K filed with the U.S. Securities
and Exchange Commission (provided, however, that for purposes of Sections 18(b)
through (e) hereof, “Business of the Company” shall mean the Company’s business
as of the date of termination of Executive’s employment, as the same may have
changed since the Effective Date), and (2) the term “Subsidiary” means a
corporation or other entity that is at least majority owned, directly or
indirectly, by the Company.

3. Term; Employment Period. The “Employment Period” under this Agreement shall
commence on the Effective Date and shall terminate at the close of business on
January 3, 2012 unless it is (a) extended by written agreement between the
parties or by continuing employment of the Executive by the Company as provided
in the following sentence or (b) earlier terminated pursuant to Section 10
hereof. If the Executive shall remain in full-time employment by the Company
beyond what would otherwise be the end of the Employment Period without any
written agreement between the parties, this Agreement and the Employment Period
shall be deemed to continue on a quarter-to-quarter basis and either party shall
have the right to terminate the Executive’s employment hereunder at the end of
any ensuing fiscal quarter on written notice of at least ninety (90) days,
unless earlier terminated pursuant to Section 10 hereof.

4. Salary. For services rendered to the Company during the Employment Period,
the Company shall compensate the Executive with a base salary, payable in
semi-monthly installments, which initially shall be three hundred and
seventy-five thousand dollars ($375,000) per annum commencing on the Effective
Date, less all legally required or authorized payroll deductions and tax
withholdings. The Executive’s base salary shall be reviewed annually, and may be
increased, at the sole discretion of the Company’s Board of Directors (“Board”),
in light of the Executive’s performance and the Company’s financial performance
and other economic conditions and relevant factors. In addition, the Executive
will receive a one-time signing bonus of twenty-five thousand dollars ($25,000)
within thirty (30) days of the Effective Date.

5. Incentive Cash Compensation.

(a) For the Company’s fiscal year that begins on January 1, 2009, and for each
subsequent fiscal year or portion thereof during the Employment Period, the
Executive shall also be eligible to receive incentive cash compensation based on
the Executive’s performance in relation to the performance areas and performance
targets which the Board or Compensation Committee shall determine and
communicate to the Executive as described below (the “Annual Bonus Plan”). The
targeted amount of such Annual Bonus Plan shall be forty percent (40%) of the
Executive’s base salary for the applicable fiscal year (“Annual Bonus Target”);
provided, however, that the Executive and the Company acknowledge that the
amount actually paid to the Executive pursuant to this Section 5 for any fiscal
year or portion thereof may be nil, or may be more or less than said targeted
amount.

(b) The Board shall establish performance criteria for determination of the
incentive cash compensation under the Annual Bonus Plan that will be payable to
the Executive with respect to each fiscal year of the Company. To the extent
possible, such criteria shall be established, as to each fiscal year, prior to
the end of the second month of such fiscal year. As an example, such performance
criteria may be comprised of several designated performance areas and one or
more performance targets in each area. The Company acknowledges that the
business objectives used in determining the Executive’s incentive cash
compensation, and the performance areas and performance targets referred to
herein, shall be based on the input and recommendations of the Company’s Chief
Executive Officer and that, in exercising its review and supervisory role with
respect to the determination and adoption of those performance areas and
performance targets, the Board or the Compensation Committee, as the case may
be, shall act reasonably and in consultation and cooperation with the Chief
Executive Officer and consistently with past practice.

(c) As soon as practical, and absent unforeseen circumstances no later than
ninety (90) days following the end of each fiscal year of the Company, the Board
shall determine, reasonably and in good faith, the extent to which the
applicable performance criteria for such fiscal year shall have been achieved
and, accordingly, shall cause the appropriate amount of incentive cash
compensation to be paid to the Executive. If unforeseen developments occur that
in the opinion of the Board make the performance areas and/or targets previously
determined unachievable, infeasible, or inadvisable — and therefore
inappropriate as a measure of the performance of the Executive — the Board shall
consider in good faith the extent to which the actual performance of the
Executive nevertheless warrants payment of the amounts that would have been
payable if the performance criteria had been achieved; and, to such extent,
payment shall be made to the Executive.

6. Stock Options. The Company and the Executive hereby acknowledge that the
Board of Directors has previously approved the grant to the Executive of options
to purchase shares of common stock of the Company (which options shall
constitute “incentive stock options” under the Company’s 2008 Stock Incentive
Plan (the “Plan”) to the extent permitted by law, with any excess being
non-qualified options; (the “Outstanding Options”)). The terms of the Plan and
the grant agreement granting such Outstanding Options, a copy of which is being
delivered to Executive substantially contemporaneously with the execution of
this Agreement, shall govern the rights and obligations of the Executive with
respect thereto (which grant agreement incorporates the provisions of this
Section 6 and Sections 12 and 21 of this Agreement). Upon the Effective Date of
this Agreement, the Executive shall receive a grant of options to purchase
360,000 shares of common stock of the Company. With respect to these options:
(A) 120,000 options shall vest and be exercisable on January 4, 2010 at the Fair
Market Value (as defined in the Plan) calculated as of the Effective Date (the
“Effective Date Strike Price”); (B) 30,000 options shall vest and be exercisable
on each of April 2, 2010, July 2, 2010, October 2, 2010 and January 3, 2011 (for
an aggregate 120,000 options during such period) at the Effective Date Strike
Price plus $1.00; and (C) 30,000 options shall vest and be exercisable on each
of April 2, 2011, July 2, 2011, October 2, 2011 and January 3, 2012 (for an
aggregate 120,000 options during such period) with a strike price equal to the
Effective Date Strike Price plus $2.00. In addition, during the Employment
Period the Board of Directors may grant additional options to purchase shares of
common stock of the Company to the Executive.

7. Temporary Housing and Related Travel. The Company acknowledges that
Executive’s home residence is in Colorado. The Company shall reimburse Executive
for his reasonable travel expenses from his home residence to Bothell,
Washington. Reasonable travel expenses will be limited to coach airfare and
ground transportation to/from his home and the airport and to/from the airport
to his temporary residence in Washington. Reimbursements shall be made pursuant
to Company’s reimbursement policy and consistent with Section 12 hereof.

8. Benefits. During the Employment Period, the Company shall provide or cause to
be provided to the Executive at least such employee benefits as are provided to
other executive officers of the Company. The Company reserves the right to
change or eliminate employee benefits on a prospective basis, at any time,
effective upon notice to Executive.

9. Paid Time Off. The Executive shall be entitled to paid time off in accordance
with the Company’s policies in effect from time to time for executive officers
of the Company.

10. Termination.

(a) Executive’s employment by the Company shall be “at will.” Either the Company
or the Executive may terminate Executive’s employment by the Company at the end
of any calendar month, with or without Cause or Good Reason (as such terms are
defined below), in its or his sole discretion, upon thirty (30) days’ prior
written notice of termination. In addition, the Executive’s employment by the
Company shall be terminated by his death or “Disability” (as defined below).
Termination of the Executive’s employment as provided for herein shall terminate
the Employment Period.

(b) For purposes of this Agreement, in the case of a termination of the
Executive’s employment hereunder by the Executive, the term “Good Reason” shall
have the meaning set forth for it below; in the case of a termination of the
Executive’s employment hereunder by the Company, the term “Cause” shall have the
meaning set forth for it below; and the other terms set out below in this
Section 10 shall have the meanings provided for them respectively:

(i) “Good Reason” shall mean (i) any material diminution in the Executive’s
authority or role as Chief Scientific Officer, (ii) failure of the Company to
pay to the Executive any amounts of base salary and/or incentive cash
compensation as provided for in Sections 4 or 5 above, or to honor promptly any
of its obligations or commitments regarding stock options or other benefits
referred to in Sections 7, 8, and/or 9 above, or to honor promptly any of its
other material obligations hereunder, or the Company’s material violation of any
of the terms, covenants, representations or warranties contained in this
Agreement; (iii) a material demotion in the Executive’s title or status, or
(iv) any relocation of the Company’s executive offices more than fifty miles
from their present location without the prior approval of Executive; provided
that, if such events are subject to cure and effective remediation by the
Company, the Executive must notify the Company of the existence of a Good Reason
within 90 days of the event giving rise to such Good Reason, and the Company
shall have 30 days from the date of such notice to cure and remediate such
condition and thereby eliminate the Good Reason.

(ii) “Cause” shall mean (i) the Executive’s willful and repeated failure to
perform his duties hereunder or to comply with any reasonable and proper
direction given by the Company’s Chief Executive Officer or Board, which failure
continues for a period of thirty (30) days following receipt by the Executive of
written notice from the Company containing a specific description of any such
alleged failure(s) and a demand for immediate cure thereof; (ii) conviction of
the Executive of a felony or any criminal offense involving moral turpitude;
(iii) the Executive’s commission of an act of fraud or theft against or
involving the Company; or (iv) the Executive’s material violation of any of the
terms, covenants, representations or warranties contained in this Agreement,
provided that, in the case of this clause “iv,” if such violation is subject to
cure and effective remediation by the Executive, such violation is not so cured
and remediated by the Executive within thirty (30) days following receipt by the
Executive of written notice from the Company containing a reference to the
violation and a demand for immediate cure thereof.

(c) “Disability” shall mean that the Executive is unable to perform the
essential functions of his position with or without reasonable accommodation,
for a period of 180 days in a twelve month period due to a physical or mental
disability as determined by an independent physician chosen jointly by the
Executive and the Company..

(d) “Termination Date” shall mean (i) if this Agreement is terminated on account
of death, the date of death; (ii) if this Agreement is terminated for
Disability, the date that such Disability is established; (iii) if this
Agreement is terminated by the Company or by the Executive, the effective date
of the termination as provided in Section 10(a) hereof; or (iv) if this
Agreement expires by its terms, January 3, 2012 or, if later, the expiration of
the Employment Period.



  11.   Severance.

(a) Subject to Section 20 hereof, if (i) the Company terminates the employment
of the Executive during any Employment Period without Cause, or upon the
expiration of any Employment Period the Company shall fail to offer to renew or
extend the Employment Period (other than if the Executive shall then have
reached the Company’s mandatory retirement age), or (ii) the Executive
terminates his employment during any Employment Period for Good Reason, then
(A) Executive shall be entitled to receive base salary, a pro-rated amount of
the Annual Bonus Target for the fiscal year in which the Termination Date
occurs, pay for accrued but unused paid time off, and reimbursement for expenses
pursuant to Section 12 hereof through the Termination Date (“Accrued Salary and
Benefits”) and, in addition, Executive will receive a “Severance Package” that
shall include (A) a “Severance Payment” equivalent to twelve (12) months of
Executive’s Base Salary then in effect on the date of termination, payable in
accordance with Company’s regular payroll cycle; (B) notwithstanding the vesting
and exercisability provisions otherwise applicable to Outstanding Options, all
of such options shall be fully vested and exercisable upon such termination and
shall remain exercisable as specified in the option grant agreements; and
(C) payment by Company of the premiums required to continue Employee’s group
health care coverage for a period of twelve (12) months following Executive’s
termination, under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), provided that Executive elects to continue and
remains eligible for these benefits under COBRA, and does not become eligible
for health coverage through another employer during this period Executive will
only receive the Severance Package if Executive: (i) complies with all surviving
provisions of this Agreement; (ii) executes a full general release in a form
acceptable to Company, releasing all claims, known or unknown, that Executive
may have against Company arising out of or any way related to Executive’s
employment or termination of employment with Company, and such release has
become effective in accordance with its terms prior to the 60th day following
the termination date, and (iii) agrees not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Company, and (iv) immediately resigns all
other positions (including board membership) Executive may hold on behalf of
Company (provisions (i) through (iv) above are collectively referred to as
“Severance Requirements”). All other Company obligations to Executive will be
automatically terminated and completely extinguished.

(b) Subject to Section 20 hereof, if (A) the Executive voluntarily terminates
his employment during any Employment Period other than for Good Reason or
(B) the Executive’s employment is terminated by the Company during any
Employment Period for Cause, then the Executive shall be entitled to receive
Accrued Salary and Benefits only; vesting of Outstanding Options shall cease on
such Termination Date; any then un-vested Outstanding Options shall terminate
(with the then-vested Outstanding Options vested and exercisable as specified in
the option grant agreements).

(c) Subject to Section 21 hereof, if the Executive’s employment is terminated
during any Employment Period due to death or Disability, the Executive (or his
estate or legal representative as the case may be) shall be entitled to receive
(i) Accrued Salary and Benefits and (ii) a lump sum equal to base salary at the
rate in effect on the date of such termination for twelve (12) months, provided
Executive or his Estate complies with the Severance Requirements. In such case,
vesting of the Outstanding Options shall cease on such Termination Date, and any
then un-vested Outstanding Options shall terminate (with the then-vested
Outstanding Options vested and exercisable as specified in the option grant
agreements). .

(d) Except to the extent that more time is required to determine the incentive
cash compensation, the Company shall pay the cash amounts provided for in this
Section 11 within thirty (30) days after the six (6) month anniversary of the
date of such termination (but no later than the end of the calendar year in
which such six (6) month anniversary occurs).

(e) Subject to Section 20 hereof, the Executive acknowledges that, upon
termination of his employment, he is entitled to no other compensation,
severance or other benefits other than those specifically set forth or referred
to in this Agreement.

12. Expenses. Executive will be reimbursed for all reasonable, out-of-pocket
business expenses incurred in the performance of Executive’s duties on behalf of
Company. In addition, the Company shall reimburse the Executive for the costs of
his legal counsel incurred in connection with the review and negotiation of this
Agreement, in an amount not to exceed $5,000. To obtain reimbursement, expenses
must be submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with Company’s policies. Any reimbursement Executive is
entitled to receive shall (a) be paid no later than the last day of Executive’s
tax year following the tax year in which the expense was incurred, (b) not be
affected by any other expenses that are eligible for reimbursement in any tax
year and (c) not be subject to liquidation or exchange for another benefit.

13. Facilities and Services. The Company shall furnish the Executive with office
space, secretarial and support staff, and such other facilities and services as
shall be reasonably necessary for the performance of his duties under this
Agreement.

14. Mitigation Not Required. In the event this Agreement is terminated, the
Executive shall not be required to mitigate his losses or the amounts otherwise
payable hereunder by seeking other employment or otherwise. The Executive’s
acceptance of any other employment shall not diminish or impair the amounts
otherwise payable to the Executive hereunder.

15. Place of Performance. The Executive shall perform his duties at the main
offices of the Company subject to reasonable travel requirements which may be
authorized and directed from time to time by the Board.

16. Insurance and Indemnity. With respect to his service hereunder, the Company
shall maintain, at its expense, customary directors’ and officers’ liability and
errors and omissions insurance covering the Executive and, if such coverage is
available at reasonable cost, for all other executive officers and directors of
the Company, in an amount both deemed appropriate by the Company and available
in the marketplace. To the extent such defense and indemnification are not fully
and irrevocably provided by Company-supplied insurance, the Company shall defend
and indemnify the Executive, to the fullest extent permitted by law, from and
against any liability asserted against or incurred by the Executive (a) by
reason of the fact that the Executive is or was an officer, director, employee,
or consultant of the Company or is or was serving in any capacity at the
direction of the Company for any other corporation, partnership, joint venture,
trust, employment benefit plan or other entity or enterprise or (b) in
connection with any action(s), omission(s), or occurrence(s) during the course
of such service or such status as an officer, director, employee, or consultant
of or to any of the foregoing. The Company’s obligations under this Section 16
shall survive the termination of the Executive’s employment hereunder and any
termination of this Agreement.

17. Non-Competition.

(a) The Executive agrees that, except in accordance with his duties under this
Agreement on behalf of the Company, he will not during the Employment Period:
participate in, be employed in any capacity by, serve as director, consultant,
agent or representative for, or have an interest, directly or indirectly in, any
enterprise which is engaged in the business of developing, licensing, or selling
technology, products or services which are directly competitive with the
Business of the Company or any of its Subsidiaries or with any technology,
products or services being actively developed, with the bona fide intent to
market same, by the Company or any of its Subsidiaries at the time in question;
provided, however, that interests in publicly-traded entities that constitute
less than a five percent (5%) interest in such entities, and do not otherwise
constitute control either directly or indirectly of such entities, which
interests were acquired or are held for investment purposes, shall not be deemed
to be a violation of this paragraph.

(b) In addition, the Executive agrees that, for a period of six (6) months after
the end of the Executive’s employment by the Company (unless such employment is
terminated by the Company without Cause, or by the Executive for Good Reason, in
which event the following shall be inapplicable), the Executive shall not
(1) own, either directly or indirectly or through or in conjunction with one or
more members of his or his spouse’s family or through any trust or other
contractual arrangement, a greater than five percent (5%) interest in, or
otherwise control either directly or indirectly, or (2) participate in, be
employed in any capacity by, or serve as director, consultant, agent or
representative for, any partnership, corporation, or other entity which is
engaged in the business of developing, licensing, or selling technology,
products or services which are directly competitive with the Business of the
Company or any of its Subsidiaries as of the termination of the Executive’s
employment with the Company or which are directly competitive with any
technology, products, or services being actively developed by the Company or any
of its Subsidiaries, with the bona fide intent to market same, as of the
termination of the Executive’s employment at the Company.

(c) Executive further agrees, for twelve (12) months following the end of the
Executive’s employment by the Company (unless such employment is terminated by
the Company without Cause, or by the Executive for Good Reason, in which event
the following shall be inapplicable), to refrain from directly or indirectly
soliciting or hiring the Company’s collaborative partners, consultants,
certified research organizations, principal vendors, licensees or employees
except any such solicitation in connection with activities that would not be
directly competitive with and/or adverse to the Business of the Company or any
of its Subsidiaries or with and to any products or services being offered by the
Company or any of its Subsidiaries at the date such employment terminated or
then being actively developed, with the bona fide intent to market same, by the
Company or any of its Subsidiaries.

(d) Executive further agrees, while employed by the Company and for six
(6) months following the end of the Executive’s employment by the Company
(unless such employment is terminated by the Company without Cause, or by the
Executive for Good Reason, in which event the following shall be inapplicable),
that he will not, directly or indirectly, as a sole proprietor, member of a
partnership or as a stockholder, investor, officer or director of a corporation,
or as an employee, agent, associate or consultant of any person, firm or
corporation, other than for the exclusive benefit of the Company or any of its
Subsidiaries, solicit or accept business from, or perform or supervise the
performance of any services related to such business for, (i) any client of the
Company or any of its Subsidiaries who was a client during the Executive’s
employment with the Company, (ii) any clients or prospective clients of the
Company or any of its Subsidiaries who were solicited or serviced, directly or
indirectly, by the Executive, in whole or in part, or (iii) any former client of
the Company or any of its Subsidiaries who was a client within one (1) year
prior to the Executive’s termination of employment and who was solicited or
serviced, directly or indirectly, by the Executive, or by those supervised,
directly or indirectly, by the Executive, in whole or in part, in connection
with activities that would be directly competitive with and/or adverse to the
Business of the Company or any of its Subsidiaries or with and to any products
or services being offered by the Company or any of its Subsidiaries at the date
such employment terminated or then being actively developed, with the bona fide
intent to market same, by the Company or any of its Subsidiaries.

(e) The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 17 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section 17 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.

18. Assignment of Patents. Executive shall disclose fully to the Company any and
all discoveries he shall make and any and all ideas, concepts or inventions he
shall conceive or make that are related or applicable to the Business of the
Company or of any of its Subsidiaries or to any other products, services, or
technology in medicine or the health sciences in which the Company shall during
the Employment Period undertake, or actively and in good faith consider,
research or commercial involvement; provided, however, that either (a) such
discovery(ies), idea(s), concept(s) and/or invention(s) are made by the
Executive during the Employment Period or (b) such discovery(ies), idea(s),
concept(s) and/or invention(s) are made by the Executive during the period of
six (6) months after his employment terminates and are in whole or in part the
result of his work with the Company. Such disclosure is to be made promptly
after each such discovery or conception, and each such discovery, idea, concept
or invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon the request and at the expense of
the Company, the Executive shall (i) make application through the patent
solicitors of the Company for letters patent of the United States and any and
all other countries at the discretion of the Company on such discoveries, ideas
and inventions, and (ii) assign all such applications to the Company, or at its
order, without additional payment by the Company except as otherwise agreed by
the Company and the Executive. The Executive shall give the Company, its
attorneys and solicitors, reasonable assistance in preparing and prosecuting
such applications and, on request of the Company, execute such papers and do
such things as shall be reasonably necessary to protect the rights of the
Company and vest in it or its assigns the discoveries, ideas or inventions,
applications and letters patent herein contemplated. Said cooperation shall also
include such actions as are reasonably necessary to aid the Company in the
defense of its rights in the event of litigation. This Section 18 shall not
apply to any invention for which no equipment, supplies, facilities, or trade
secret information of the Company or its Subsidiaries was used, and which was
developed entirely on the Executive’s own time, unless (i) the invention relates
directly to the Business of the Company or of any of its Subsidiaries or to the
actual or demonstrably anticipated research or development of the Company or of
any of its Subsidiaries, or (ii) the invention results from any work performed
by the Executive for the Company.

19. Confidential Information/Trade Secrets.

(a) In the course of the term of this Agreement, it is anticipated that the
Executive shall have access to secret or confidential technical, scientific and
commercial information, records, data, formulations, specifications, systems,
methods, plans, policies, inventions, material and other knowledge that is
(are) specifically related or applicable to the Business of the Company or of
any of its Subsidiaries or to any other products, services, or technology in
medicine or the health sciences in which the Company shall during the Employment
Period undertake, or actively and in good faith consider, research or commercial
involvement and that is/are owned by the Company or its Subsidiaries
(“Confidential Material”). The Executive recognizes and acknowledges that
included within the Confidential Material are the following as they may
specifically relate or be applicable to the Company’s Business or technology, or
to current or specifically contemplated future Company products or services: the
Company’s confidential commercial information, technology, formulations, trade
secrets, know-how, methods of manufacture, chemical formulations, device
designs, pending patent applications, clinical data, pre-clinical data and any
related materials, all as they may exist from time to time, and that such
material is or may be valuable special, and unique aspects of the Company’s
business. All such Confidential Material shall be and remain the property of the
Company. Except as required by his duties to the Company, the Executive shall
not, directly or indirectly, either during the term of his employment or at any
time thereafter, disclose or disseminate to anyone or make use of, for any
purpose whatsoever, any Confidential Material. Upon termination of his
employment, the Executive shall promptly deliver to the Company all Confidential
Material (including all copies thereof, whether prepared by the Executive or
others) which are in the possession or under the control of the Executive. The
Executive shall not be deemed to have breached this Section 19 if the Executive
is compelled by legal process or order of any judicial, legislative, or
administrative authority or body to disclose any Confidential Material; provided
that Executive shall give prompt notice of such process or order to the Company,
and the Executive shall in good faith use reasonable efforts to provide the
Company the opportunity to intervene in the event Executive may be compelled to
disclose Confidential Information of the Company pursuant to such process or
order.

(b) The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 19 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section 19 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.

20. Payment and Other Provisions After Change of Control.

(a) If, within one (1) year following the occurrence of a Change of Control (as
defined below) the Executive’s employment with the Company is terminated either
by the Company or by the Executive (other than because of the Executive’s death
or Disability), and such termination is without Cause if by the Company, or for
Good Reason if by Executive, or if upon the expiration of any Employment Period
the Company shall fail to offer to renew or extend the Employment Period (other
than if the Executive shall then have reached the Company’s mandatory retirement
age), then the Executive shall be entitled to receive from the Company
Executive’s Accrued Salary and Benefits and, in lieu of the Severance Package
otherwise payable pursuant to Section 11 hereof, Executive will receive the
following (provided Executive complies with the Severance Requirements described
in Section 11(a) above):

(i) Additional Amount Based on Base Salary. A lump-sum amount equal to the
greater of: (a) twelve (12) months of Executive’s specified base salary
hereunder, and (b) the balance of Executive’s specified base salary hereunder to
the end of the term of this Agreement;

(ii) Incentive Cash Compensation. A pro-rata amount of the Executive’s Annual
Bonus Target for the fiscal year in which the date of termination occurs, plus
an additional lump-sum payment equal to fifty percent (50%) of the Executive’s
base salary for such year; and

(iii) Other Benefits. Notwithstanding the vesting and/or exercisability
provisions otherwise applicable to Outstanding Options, all such stock options
shall be fully vested and exercisable upon a Change of Control and shall remain
exercisable as specified in the option grant agreements, and subject to the
right of the Company to direct the sale of shares in connection with a Change of
Control.

Except to the extent that more time is required to determine the incentive cash
compensation payable pursuant to Section 20(a)(ii) hereof, the Company shall pay
the cash amounts provided for in this Section 20(a) within thirty (30) days
after the six (6) month anniversary of the date of such termination (but no
later than the end of the calendar year in which such six (6) month anniversary
occurs).

(b) For purposes of this Agreement, the term “Change of Control” shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or any successor provision) (any of the foregoing hereafter
a “Person”) of forty percent (40%) or more of either (a) the then outstanding
shares of Capital Stock of the Company (the “Outstanding Capital Stock”) or
(b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”), provided, however, that such an acquisition by one of the
following shall not constitute a change of control: (1) the Company or any of
its Subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries or (2) any Person that is
eligible, pursuant to Rule 13d-1(b) under the Exchange Act, to file a statement
on Schedule 13G with respect to its beneficial ownership of Voting Securities,
whether or not such Person shall have filed a statement on Schedule 13G, unless
such Person shall have filed a statement on Schedule 13D with respect to
beneficial ownership of forty percent (40%) or more of the Voting Securities or
(3) any corporation with respect to which, following such acquisition, more than
sixty percent (60%) of both the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock or Voting Securities
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Outstanding
Capital Stock or Voting Securities, as the case may be; or

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the
Effective Date whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A, or any
successor section, promulgated under the Exchange Act); or

(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly of indirectly, in substantially
the same proportions, more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination; or

(iv) A complete liquidation or dissolution of the Company; or

(v) A sale or other disposition of all or substantially all of the assets of the
Company other than to a corporation with respect to which, following such sale
or disposition, more than sixty percent (60%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors are then
owned beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock or Voting Securities Immediately prior to such sale or
disposition in substantially the same proportions as their ownership of the
Outstanding Capital Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition.

21. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and personally delivered (including by regular
messenger service, signature required) or sent by registered or certified mail,
return receipt requested, to both his office and his residence, in the case of
notices directed to the Executive, or to its principal office, Attn.: Chief
Financial Officer, in the case of notices directed to the Company, or to such
other address and/or addressee as the party to whom such notice is directed
shall have designated for this purpose by notice to the other in accordance with
this Section. Such notices shall be effective upon personal delivery or three
(3) days after mailing.

22. Entire Agreement; Waiver. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof (it being acknowledged,
however, that the Company and the Executive may enter into certain grant
agreements relating to Outstanding Options which shall be effective in
accordance with the terms thereof ). This Agreement may not be changed orally
but only by an instrument in writing, signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought; provided
that should the Executive be appointed by the Board to an additional executive
office of the Company during the Employment Period, the terms of this Agreement
shall apply, the references to “Chief Scientific Officer” shall be deemed to
read “Chief Scientific Officer and [insert office]”, and the compensation
provisions hereof shall continue unamended. Waiver of or failure to exercise any
rights provided by this Agreement in any respect shall not be deemed a waiver of
any further or future rights.

23. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any transferee of all or
substantially all of the Company’s business or properties. The Executive’s
rights hereunder are personal to and shall not be transferable nor assignable by
the Executive.

24. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

25. Governing Law; Arbitration. This agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of Washington
applicable to contracts made and to be performed wholly within such state.
Except as otherwise provided in Sections 18(e) and 20(b) of this Agreement, any
dispute or controversy arising out of or relating to this Agreement shall be
settled by arbitration in accordance with the rules of the American Arbitration
Association, and judgment upon the award may be entered in any court having
jurisdiction thereover. The arbitration shall be held in King County, Washington
or in such other place as the parties hereto may agree.

26. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.

27. Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

28. Application of Section 409A.

(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code (“Section 409A”)
shall be paid unless and until the Executive has incurred a “separation from
service” within the meaning of Section 409A. Further, to the extent that the
Executive is a “specified employee” within the meaning of Section 409A as of the
date of the Executive’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of the Executive’s
separation from service shall be paid to the Executive before the date (the
“Delayed Payment Date”) which is the first (1st) day of the seventh (7th) month
after the date of the Executive’s separation from service or, if earlier, the
date of the Executive’s death following such separation from service. All such
amounts that would, but for this Section 12, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.

(b) The Company intends that income provided to the Executive pursuant to this
Agreement will not be subject to taxation under Section 409A. The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A. The Company and the Executive agree to
negotiate in good faith to reform any provisions of this Agreement to maintain
to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of Section 409A, if the Company
deems such reformation necessary or advisable pursuant to guidance under
Section 409A to avoid the incurrence of any such interest and penalties. Such
reformation shall not result in a reduction of the aggregate amount of payments
or benefits under this Agreement. However, the Company does not guarantee any
particular tax effect for income provided to the Executive pursuant to this
Agreement. In any event, except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to the
Executive, the Company shall not be responsible for the payment of any
applicable taxes on compensation paid or provided to the Executive pursuant to
this Agreement.

29. Counterparts. This Agreement may be executed in several counterparts, and
all counterparts so executed shall constitute one agreement, binding on the
parties hereto, notwithstanding that both parties are not signatory to the
original or the same counterpart.

IN WITNESS WHEREOF, MDRNA, INC. has caused this instrument to be signed by a
duly authorized officer and the Executive has hereunto set his hand as of the
day and year set forth below.

     
Company:
  MDRNA, INC.
By: /s/ J.Michael French     
 
   
 
  Name: J. Michael French
Title: Chief Executive Officer
Date: October 27, 2008
 
   
Executive:
  /s/ Barry Polisky     
 
   
 
  Name: Barry Polisky
Date: October 27, 2008
 
   

